DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 11/23/2020. As directed by the amendment: claims 1, 10, 12-13, 22 have been amended; no claims have been canceled; and no new claims have been added. Thus, claims 1-24 are presently pending in this application.
Applicant’s amendments to claims have overcome the 112(b) rejections previously set forth in the office action mailed 06/22/2020.

Response to Arguments
 Applicant’s argument pages 12-13 of the remarks filed 11/23/2020 that the table shows the features specified in claims 1, 7, 9, 13, 19, and 21. Applicant’s argument has been fully considered and are persuasive. Therefore, the drawing objection has been withdrawn. 
 Applicant’s argument pages 15-19 of the remarks filed 11/23/2020 that the amended limitation in the independent claims overcomes Raisoni in view of Mears. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection has been made, as seen below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raisoni et al. (US 2016/0270740) in view of Mears et al. (US 2013/0172710) and Tohmeh et al. (US 2015/0100091).
Regarding claim 1, Raisoni discloses 
An analyte monitoring and insulin delivery system (700, figs. 7-8 and 13) comprising: 
an analyte sensor (720, fig. 7) configured to convey sensor data indicative of an amount or concentration of an analyte (Examiner notes: see pars. 0253 and 0256 describing sensor 720 producing analyte sensor data, the received analyte data being sent to be storied in the analyte data memory 773 wherein the analyte data comprises one of the following: glucose data, sugar data, oxygen data, antibodies data, temperature data, cell counts data, ph. data, combinations thereof, and/or the like; see also figs. 7-8); 
a transceiver (730) configured to: 
receive the sensor data conveyed by the analyte sensor (720) (see figs. 7-8 and pars. 0257-0258), 
calculate an analyte level using at least the received sensor data (see figs. 7-8 and par. 0258), and 

an insulin pump (pars. 0004, 0260 0271); and 
a display device (one of 741, 742, ... 749) configured to: 
receive the analyte level conveyed from the transceiver (730, figs. 7-8 and 13, par. 0289),  
display, via a user interface (778, pars. 0283 and 0289), a first display (1301, 1303, 1307, 1309, fig. 13) comprising the received analyte level (see par. 0321 for “blood glucose values”), and Application Serial No. 16/177,596 Attorney Docket No. 2232-434.US3 Page 4 of 20 
display, via the user interface, a second display (navigation bar with icons 1323, 1325, 1327, 1329, 1331 and 1305) comprising: a sensor icon and a transceiver icon, (see par. 0320 for “one or more icons representing sensor 720 or transmitter/transceiver 730 signal strength and transmitter/transceiver 730 battery level 1305). 

Raisoni is silent regarding a display device configured to calculate, based at least on the received analyte level, an adjusted delivery rate for the insulin pump, convey the adjusted delivery rate to the insulin pump, display, via a user interface, a first display comprising the adjusted delivery rate; and display via the user interface, a second display comprising a sensor status indicator, a transceiver status indicator, a pump icon, and an insulin pump status indicator indicating an operational status of the insulin pump; wherein the insulin pump is configured to: deliver insulin at a first delivery rate, receive the adjusted delivery rate conveyed by the display device, and increase, decrease, or maintain the first delivery rate based on the received adjusted delivery rate.
However, Mears teaches (figs. 1-13) a display device (104) configured to calculate, based at least on the received analyte level, an adjusted delivery rate for the insulin pump, 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Raisoni, by incorporating a display device configured to calculate, based at least on the received analyte level, an adjusted delivery rate for the insulin pump, convey the adjusted delivery rate to the insulin pump, display, via a user interface, a first display comprising the adjusted delivery rate; and display via the user interface, a second display comprising a pump icon and an insulin pump status indicator indicating an operational status of the insulin pump; a pump icon and an insulin pump status indicator indicating an operational status of the insulin pump; wherein the insulin pump is configured to receive the adjusted delivery rate conveyed by the display device, and increase, decrease, or maintain the first delivery rate based on the received adjusted delivery rate, as taught by Mears, for the purpose of providing therapy in the form of insulin to maintain blood glucose levels in an 

Raisoni in view of Mears is silent about the sensor status indicator, the transceiver status indicator, and the insulin pump status indicator.
Raisoni only discloses one or more icons representing sensor 720 or transmitter/transceiver 730 signal strength and transmitter/transceiver 730 battery level 1305 (fig. 13 and par. 0320 of Raisoni). And, Mears only teaches two pump icons 890 and 752 as pump stopped and pump paused icons (fig. 9 and par. 0063 of Mears).
However, Tohmeh teaches a medical device comprising a display device (200, fig. 16) configured to display icons for two different devices (digitizer 23 and sensor 20, see annotated fig. 16) with status indicators for those two devices (the presence and background color of icons 228 and 230, see fig. 16 and par. 0115) wherein the status indicators for the devices are different from one another.

    PNG
    media_image1.png
    522
    804
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Raisoni in view of Mears by adding a devices column, as taught by the device column 206 of Tohmeh, such that the device column comprises icons for the sensor, the transceiver, and the pump such that the presence and background color of each icon indicates the status of that device, as taught by Tohmeh, for the purpose of providing visual status indicators of the devices to the user (par. 0115 of Tohmeh) to allow user to check the connectivity and activity of the devices.
Regarding claim 2, Raisoni in view of Mears and Tohmeh,
Raisoni further discloses the analyte monitoring and insulin delivery system, further comprising: an analyte meter (the mobile medical application “MMA” of the one or more devices 741-749; [0309]) configured to: receive the analyte level conveyed from the transceiver, and display the received analyte level ([0258]; [0311]); wherein the second display further comprises a meter icon and a meter status indicator indicating an operational status of the analyte meter 
Regarding claim 3, Raisoni in view of Mears and Tohmeh,
Raisoni is silent regarding the analyte monitoring and insulin delivery system, wherein the display device is further configured to compare the adjusted delivery rate with the first delivery rate; and the first display further comprises a delivery rate indication of whether the adjusted delivery rate is an increase, a decrease, or a continuation of the first delivery rate.
Mears teaches the analyte monitoring and insulin delivery system, wherein the display device is further configured to compare the adjusted delivery rate with the first delivery rate; and the first display further comprises a delivery rate indication of whether the adjusted delivery rate is an increase, a decrease, or a continuation of the first delivery rate (See Fig. 9 and [0060] discussing basal rate line graph 836 and bolus bar line graph 838 depicting changes to delivery rates between a first delivery, second delivery and sequential iterations).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Raisoni, by incorporating a display device further configured to compare the adjusted delivery rate with the first delivery rate; and the first display further comprises a delivery rate indication of whether the adjusted delivery rate is an increase, a decrease, or a continuation of the first delivery rate, as taught by Mears, for the purpose of providing a visual indication of adjustment made to the delivery rates, while also allowing the user to adjust the time interval to better visualize the changes in insulin delivery [0060].
Regarding claim 4, Raisoni in view of Mears and Tohmeh,
Raisoni further discloses the analyte monitoring and insulin delivery system, wherein: the display device is further configured to compare the received analyte level with one or more 
Regarding claim 5, Raisoni in view of Mears and Tohmeh,
Raisoni further discloses the analyte monitoring and insulin delivery system, wherein the first display further comprises an indication that the received analyte level is below, within, or above a predetermined range of analyte levels (See graph 1309 in Fig. 13 depicting glucose levels relative to low and high glucose target levels 1319, 1317; [0325]).
Regarding claim 6, Raisoni in view of Mears and Tohmeh,
Raisoni further discloses the analyte monitoring and insulin delivery system, wherein the first display further comprises a message bar configured to display one or more messages containing information regarding the analyte monitoring and insulin delivery system (see Fig. 16 and [0356] describing notification center allowing the user to review past messages regarding glucose status, alarms, alerts and notifications).
Regarding claim 7, Raisoni in view of Mears and Tohmeh,
Raisoni further discloses (Fig. 13) the analyte monitoring and insulin delivery system, wherein the first display further comprises an analyte trend graph icon (1309), the display device is further configured to display a third display in response to a user selection of the of the analyte trend graph icon, and the third display comprises an analyte trend graph showing an analyte level line that indicates a change in analyte level over a period of time (see [0327] describing a user selection of the graph 139 in order to view the analyte level in real time, or over varying range of times/dates).
Regarding claim 8, Raisoni in view of Mears and Tohmeh,

Regarding claim 9, Raisoni in view of Mears and Tohmeh,
Raisoni is silent regarding the analyte monitoring and insulin delivery system, wherein the second display further comprises an autopilot icon and an autopilot status indicator indicating an operational status of automatic adjustment of insulin delivery. 
Mears teaches the second display further comprising an autopilot icon and an autopilot status indicator indicating an operational status of automatic adjustment of insulin delivery (alternatively see pump-paused icon in Fig. 7B, and described in [0058], [0063] as being color coded-blue, and therefore the color serves as an indicator; also note patient data is recorded electronically on the diabetes manager which works with the pump for automatically adjusting or maintain insulin delivery).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Raisoni, by incorporating an autopilot icon and an autopilot status indicator indicating an operational status of automatic adjustment of insulin delivery, as taught by Mears for the purpose of indicating the pump is paused or stopped during insulin delivery to provide meaningful data points for the bolus bar graph [0052], [0058], [0063].
Regarding claim 10, Raisoni in view of Mears and Tohmeh,
Raisoni is silent about the status indicators. 
Tohmeh teaches the status indicatos indicate an operational status with one of a normal sign, a warning sign, a failure sign, and a status unknown sign (see par. 0115 for the presence and background color of the icons 228/230; for example, the icon 228 is absent when the system does not recognize the device 23, green when the system recognizes the device 23; the icon 230 is absent when the system does not recognize the device 20, gray when the system recognizes the device 20, and red when there is an error).

Regarding claim 11, Raisoni in view of Mears and Tohmeh,
Raisoni further discloses wherein the second display comprises a visual map, and the visual map includes at least the sensor icon, the sensor status indicator, the transceiver icon, and the transceiver status indicator (see fig. 13 for navigation bar with icons 1323, 1325, 1327, 1329, 1331 and 1305. See also par. 0320 for “one or more icons representing sensor 720 or transmitter/transceiver 730 signal strength and transmitter/transceiver 730 battery level 1305). Raisoni is silent about the status indicators.
Mears teaches the pump icon and the insulin pump status indicator (two pump icons 890 and 752 as pump stopped and pump paused icons in fig. 9 and par. 0063).
It would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Raisoni, by incorporating a pump icon, and an insulin pump status indicator, as taught by Mears, for the purpose of indicating the pump is paused or stopped during insulin delivery to provide meaningful data points for the bolus bar graph (pars. 0052, 0058, 0063 of Mears).
Tohmeh teaches a display device (200, fig. 16) configured to display icons for two different devices (digitizer 23 and sensor 20, see annotated fig. 16) with status indicators for those two devices (the presence and background color of icons 228 and 230, see fig. 16 and par. 0115).

Regarding claim 12, Raisoni in view of Mears and Tohmeh,
Raisoni further discloses the analyte monitoring and insulin delivery system, wherein one or more of the sensor icon, the transceiver icon, and the pump icon of the second display are selectable, and the second display is further configured to, in response to a selection of one of the icons, provide additional information about the one of the analyte sensor, the transceiver, and the insulin pump to which the selected icon corresponds (see [0329] and [0348] and Fig. 13 for calibrate icon 1325 leading to a calibrate screen with  sensor/transmitter calibration information upon selection. See [0266] describing that calibration comprises calibrating the analyte monitoring sensor 720 and/or calibrating one or more of the analyte monitoring device(s) (741, 742 . . . 749). See also Fig. 14C-14 E).
Regarding claim 13, Raisoni discloses 
An analyte monitoring and insulin delivery method (figs. 7-8 and 13) comprising: 
using a transceiver (730) to receive sensor data conveyed by an analyte sensor (720) (see figs. 7-8 and pars. 0257-0258), wherein the sensor data is indicative of an amount or concentration of an analyte (Examiner notes: see pars. 0253 and 0256 describing sensor 720 producing analyte sensor data, the received analyte data being sent to be storied in the analyte data memory 773 wherein the analyte data comprises one of the following: glucose data, sugar data, oxygen data, antibodies data, temperature data, cell counts data, ph. data, combinations thereof, and/or the like; see also figs. 7-8); 

using the transceiver (730) to convey the analyte level (Examiner notes: see par. 0258 describing device 730 relaying the data intelligently (controlled by logical circuitry); see also par. 0318 for “glucose values calculated by the transceiver”); 
using a display device (one of 741, 742, ... 749) to receive the analyte level conveyed from the transceiver (730) (see figs. 7-8; see par. 0258 describing device 730 relaying the data intelligently (controlled by logical circuitry); see also par. 0318 for “glucose values calculated by the transceiver”); 
using the display device to display, via a user interface (778, pars. 0283 and 0289), a first display (1301, 1303, 1307, 1309, fig. 13) comprising the received analyte level (see par. 0321 for “blood glucose values”); 
using the display device to display, via the user interface, a second display (navigation bar with icons 1323, 1325, 1327, 1329, 1331 and 1305) comprising: (i) a sensor icon, (ii) a sensor status indicator indicating an operational status of the analyte sensor, (iii) a transceiver icon, (iv) a transceiver status indicator indicating an operational status of the transceiver (see par. 0320 for “one or more icons representing sensor 720 or transmitter/transceiver 730 signal strength and transmitter/transceiver 730 battery level 1305).

Raisoni is silent regarding using the display device to calculate, based at least on the received analyte level, an adjusted delivery rate for an insulin pump; using the display device to convey the adjusted delivery rate to the insulin pump; using the display device to display the adjusted delivery rate; and display via the user interface, a second display comprising a sensor status indicator, a transceiver status indicator, a pump icon, and an insulin pump status indicator indicating an operational status of the insulin pump; and using the insulin pump to deliver insulin at a first delivery rate; using the insulin pump to receive the adjusted delivery rate conveyed by 
However, Mears teaches (figs. 1-13) using a display device (104) to calculate, based at least on the received analyte level, an adjusted delivery rate for the insulin pump, convey the adjusted delivery rate to the insulin pump (Examiner notes: see par. 0034 describing diabetes manager measuring and recording glucose levels to determine the amount of insulin to be delivered, and periodically receiving glucose levels so as to update insulin delivery to the pump based on the most recent glucose levels), display, via a user interface, a first display (see graph in fig. 9) comprising the adjusted delivery rate (see basal rate line graph 836 and bolus bar graph 838 in fig. 9 and as described in par. 0060, with variances based on time, indicating adjustments made to delivery rate); and display via the user interface, a second display (see tab portion 894) comprising a pump icon and an insulin pump status indicator indicating an operational status of the insulin pump (see par. 0063 for icon 890 being a ‘pump stopped’ icon (color coded red, for example) and icon 752 being a ‘pump paused’ icon (square color coded blue, for example)); and wherein the insulin pump is configured to: deliver insulin at a first delivery rate (see par. 0034); and the insulin pump configured to receive the adjusted delivery rate conveyed by the display device, and increase, decrease, or maintain the first delivery rate based on the received adjusted delivery rate (see par. 0034 and fig. 9 for adjustment to delivery rate; see also pars. 0037-0039 and 0048).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Raisoni, by incorporating a method of using the display device to calculate, based at least on the received analyte level, an adjusted delivery rate for an insulin pump; using the display device to convey the adjusted delivery rate to the insulin pump; a first display comprising the adjusted delivery rate;  a pump icon and an insulin pump status indicator indicating an operational status of the insulin pump; using the insulin pump to deliver insulin at a first delivery rate; using the insulin pump to receive the adjusted 
Raisoni in view of Mears is silent about the sensor status indicator, the transceiver status indicator, and the insulin pump status indicator.
Raisoni only discloses one or more icons representing sensor 720 or transmitter/transceiver 730 signal strength and transmitter/transceiver 730 battery level 1305 (fig. 13 and par. 0320 of Raisoni). And, Mears only teaches two pump icons 890 and 752 as pump stopped and pump paused icons (fig. 9 and par. 0063 of Mears).
However, Tohmeh teaches a medical device comprising a display device (200, fig. 16) configured to display icons for two different devices (digitizer 23 and sensor 20, see annotated fig. 16) with status indicators for those two devices (the presence and background color of icons 228 and 230, see fig. 16 and par. 0115) wherein the status indicators for the devices are different from one another.

    PNG
    media_image1.png
    522
    804
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Raisoni in view of Mears by adding a devices column, as taught by the device column 206 of Tohmeh, such that the device column comprises icons for the sensor, the transceiver, and the pump such that the presence and background color of each icon indicates the status of that device, as taught by Tohmeh, for the purpose of providing visual status indicators of the devices to the user (par. 0115 of Tohmeh) to allow user to check the connectivity and activity of the devices.
Regarding claim 14, Raisoni in view of Mears and Tohmeh,
Raisoni further discloses the analyte monitoring and insulin delivery method, further comprising: using an analyte meter (the mobile medical application “MMA” of the one or more devices 741-749; [0309]) to receive the analyte level conveyed from the transceiver ([0258]; [0311]); and using the analyte meter display the received analyte level, wherein the second display further comprises a meter icon and a meter status indicator indicating an operational 
Regarding claim 15, Raisoni in view of Mears and Tohmeh,
Raisoni is silent regarding the analyte monitoring and insulin delivery method, further comprising: using the display device to compare the adjusted delivery rate with the first delivery rate; wherein the first display further comprises a delivery rate indication of whether the adjusted delivery rate is an increase, a decrease, or a continuation of the first delivery rate.
Mears teaches using the display device to compare the adjusted delivery rate with the first delivery rate; wherein the first display further comprises a delivery rate indication of whether the adjusted delivery rate is an increase, a decrease, or a continuation of the first delivery rate (See Fig. 9 and [0060] discussing basal rate line graph 836 and bolus bar line graph 838 depicting changes to delivery rates between a first delivery, second delivery and sequential iterations).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Raisoni, by incorporating using the display device to compare the adjusted delivery rate with the first delivery rate; wherein the first display further comprises a delivery rate indication of whether the adjusted delivery rate is an increase, a decrease, or a continuation of the first delivery rate, as taught by Mears, for the purpose of providing a visual indication of adjustment made to the delivery rates, while also allowing the user to adjust the time interval to better visualize the changes in insulin delivery [0060].
Regarding claim 16, Raisoni in view of Mears and Tohmeh,
Raisoni further discloses the analyte monitoring and insulin delivery method, further comprising using the display device to compare the received analyte level with one or more previously stored analyte levels; wherein the first display further comprises an indication (1307, 
Regarding claim 17, Raisoni in view of Mears and Tohmeh,
Raisoni further discloses the analyte monitoring and insulin delivery method, wherein the first display further comprises an indication that the received analyte level is below, within, or above a predetermined range of analyte levels (See graph 1309 in Fig. 13 depicting glucose levels relative to low and high glucose target levels 1319, 1317; [0325]).
Regarding claim 18, Raisoni in view of Mears and Tohmeh,
Raisoni further discloses the analyte monitoring and insulin delivery method, wherein the first display further comprises a message bar configured to display one or more messages containing information regarding the analyte monitoring and insulin delivery system (see Fig. 16 and [0356] describing notification center allowing the user to review past messages regarding glucose status, alarms, alerts and notifications).
Regarding claim 19, Raisoni in view of Mears and Tohmeh,
Raisoni further discloses the analyte monitoring and insulin delivery method, wherein the first display further comprises an analyte trend graph icon (1309), the method further comprises displaying a third display in response to a user selection of the of the analyte trend graph icon, and the third display comprises an analyte trend graph showing an analyte level line that indicates a change in analyte level over a period of time (see [0327] describing a user selection of the graph 139 in order to view the analyte level in real time, or over varying range of times/dates).
Regarding claim 20, Raisoni in view of Mears and Tohmeh,

Regarding claim 21, Raisoni in view of Mears and Tohmeh,
Raisoni is silent regarding the analyte monitoring and insulin delivery method, wherein the second display further comprises an autopilot icon and an autopilot status indicator indicating an operational status of automatic adjustment of insulin delivery.
Mears teaches the second display further comprising an autopilot icon and an autopilot status indicator indicating an operational status of automatic adjustment of insulin delivery (alternatively see pump-paused icon in Fig. 7B, and described in [0058], [0063] as being color coded-blue, and therefore the color serves as an indicator; also note patient data is recorded electronically on the diabetes manager which works with the pump for automatically adjusting or maintain insulin delivery).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Raisoni, by incorporating an autopilot icon and an autopilot status indicator indicating an operational status of automatic adjustment of insulin delivery, as taught by Mears for the purpose of indicating the pump is paused or stopped during insulin delivery to provide meaningful data points for the bolus bar graph [0052], [0058], [0063].
Regarding claim 22, Raisoni in view of Mears and Tohmeh,
Raisoni is silent about the status indicators.
Tohmeh teaches the status indicatos indicate an operational status with one of a normal sign, a warning sign, a failure sign, and a status unknown sign (see par. 0115 for the presence and background color of the icons 228/230; for example, the icon 228 is absent when the system does not recognize the device 23, green when the system recognizes the device 23; the icon 230 is absent when the system does not recognize the device 20, gray when the system recognizes the device 20, and red when there is an error).

Regarding claim 23, Raisoni in view of Mears and Tohmeh,
Raisoni further discloses wherein the second display comprises a visual map, and the visual map includes at least the sensor icon, the sensor status indicator, the transceiver icon, and the transceiver status indicator (see fig. 13 for navigation bar with icons 1323, 1325, 1327, 1329, 1331 and 1305. See also par. 0320 for “one or more icons representing sensor 720 or transmitter/transceiver 730 signal strength and transmitter/transceiver 730 battery level 1305). Raisoni is silent about the status indicators.
Mears teaches the pump icon and the insulin pump status indicator (two pump icons 890 and 752 as pump stopped and pump paused icons in fig. 9 and par. 0063).
It would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Raisoni, by incorporating a pump icon, and an insulin pump status indicator, as taught by Mears, for the purpose of indicating the pump is paused or stopped during insulin delivery to provide meaningful data points for the bolus bar graph (pars. 0052, 0058, 0063 of Mears).
Tohmeh teaches a display device (200, fig. 16) configured to display icons for two different devices (digitizer 23 and sensor 20, see annotated fig. 16) with status indicators for those two devices (the presence and background color of icons 228 and 230, see fig. 16 and par. 0115).

Regarding claim 24, Raisoni in view of Mears and Tohmeh,
Raisoni further discloses the analyte monitoring and insulin delivery method, wherein one or more of the sensor icon, the transceiver icon, and the pump icon of [the display device] are selectable, and the method further comprises, in response to a selection of one of the icons, providing additional information about the one of the analyte sensor, the transceiver, and the insulin pump to which the selected icon corresponds (see [0329] and [0348] and Fig. 13 for calibrate icon 1325 leading to a calibrate screen with  sensor/transmitter calibration information upon selection. See [0266] describing that calibration comprises calibrating the analyte monitoring sensor 720 and/or calibrating one or more of the analyte monitoring device(s) (741, 742 . . . 749). See also Fig. 14C-14 E).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783